PER CURIAM.
Action upon a street assessment. The testimony on behalf of the defendants showed that the certificate of the city and county surveyor, which was recorded in the office of the superintendent of streets, was not made by that officer, but that his name was signed thereto by a clerk in his employ, without any specific directions therefor. The testimony upon this point is almost identical with that given in Rauer v. Lowe, 107 Cal. 229, 40 Pac. 337. Upon the authority of that ease, the judgment is reversed.